Citation Nr: 1207346	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-35 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include a rash.

2.  Entitlement to service connection for left shin splints.

3.  Entitlement to service connection for right shin splints.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a right wrist disability.

6.  Entitlement to an initial evaluation in excess of 10 percent for left knee tendonitis.

7.  Entitlement to an initial evaluation in excess of 10 percent for right knee tendonitis.

8.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from December 2001 to December 2006.  He also has seven months of unverified service in the Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2011, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge at the RO.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  A transcript of the hearing has been associated with the claims folder and reflects that the Board would keep the record open for a period of 30 days for the submission of additional evidence.  See Hearing Transcript at 1.  The Board notes that no additional evidence has been received.

The issues of entitlement to service connection for a right wrist disability, entitlement to service connection for bilateral hearing loss, and entitlement to an increased evaluation for lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At no time during the current appeal has a skin disorder, to include a rash, been shown.  

2.  At no time during the current appeal have left shin splints been shown.

3.  At no time during the current appeal have right shin splints been shown.

4.  The service-connected left knee tendonitis is manifested by normal extension, and slight instability, limitation of flexion to no worse than 138 degrees, and constant pain, with additional pain after repeated motion.

5.  The service-connected right knee tendonitis is manifested by normal extension, no instability, limitation of flexion to no worse than 132 degrees, and constant pain, with additional pain after repeated motion.  


CONCLUSIONS OF LAW

1.  A skin condition was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303 (2011). 

2.  Left shin splints were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303 (2011). 
3.  Right shin splints were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303 (2011). 

4.  The criteria for an initial evaluation in excess of 10 percent for left knee tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1 - 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5024, 5260, 5261 (2011).

5.  The criteria for a separate initial evaluation of 10 percent, but no higher, for left knee instability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2011).

6.  The criteria for an initial evaluation in excess of 10 percent for right knee tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1 - 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5024, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, a pre-decisional letter dated in January 2007 complied with VA's duty to notify the Veteran with regards to the service connection issues addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Where, as here with the claims for initial compensable ratings for the service-connected knee disabilities, service connection has been granted, that claim is substantiated.  No additional VCAA notice is required with respect to the downstream issue of the rating assigned to the now service-connected disabilities. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service treatment records (STRs) and VA treatment records, afforded the Veteran a physical examination, and provided him the opportunity to give testimony before the Board.  The VA examinations are adequate for adjudication purposes.  The February 2007 examiner described in full the current manifestations of the Veteran's bilateral knee disabilities and found no diagnosis of shin splints or a skin condition based on examination of the Veteran and his reported history.  The Veteran has submitted private treatment records.  He has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c) (2).  

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Service Connection - A Skin Disorder And Bilateral Shin Splints

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he sustained bilateral shin splints due to running during service.  He also contends that he has a skin rash that is related to exposure to jet fuel and other chemicals during service.

Service treatment records (STRs) contain no findings, complaints, or diagnosis of either shin splints or a skin condition, to include a rash. 

It appears that an October 2006 examination was conducted, but it is missing from the claims file.  The October 2006 medical history report shows that the Veteran denied a history of impaired use of his legs, bone deformity, and skin diseases.  The Board has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are presumed to have been destroyed.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367   (1991). 

According to post-service medical records, the Veteran has not been treated for, or diagnosed with, a chronic skin disorder or shin splints of either lower extremity.  

A QTC examination was conducted in February 2007.  The Veteran reported a five-year history of bilateral shin splints.  He complained of sharp pain two times per month, each time lasting one week.  The Veteran also reported a skin rash of four years' duration.  He complained of intermittent red and itchy skin as often as four times per month, with each occurrence lasting three hours.  The number of attacks in the past year was ten.  He denied any treatment for either his legs or his skin in the past year.

Physical examination revealed a normal gait.  Examination of both tibias revealed normal findings.  X-rays of the tibias-fibulas were negative.  There were no signs of skin disease.  There were no scars, nodules, lumps, or cysts present on examination.  The examiner did not diagnose a current shin splint disability or a skin condition.  There is no indication that the examiner reviewed the claims file.  

Subsequent outpatient treatment records contained in the claims folder do not provide any evidence of complaints of, treatment for, or diagnoses of a chronic skin disorder or shin splints of either lower extremity.  

During the October 2011 hearing, the Veteran stated that he has not been treated for a skin condition because the claimed rash "comes and goes."  He stated that the rash occurs 5-6 times per year and lasts a day or two.  He self-medicates with non-prescription creams and lotions.  The Veteran further testified that his shins hurt every time he tries to run.  He reportedly complained during service and was told to stretch, take anti-inflammatory medication, and drink some water.  He has not sought treatment because it is his understanding that nothing can be done for this condition.

Service connection cannot be granted in the absence of a current disability. Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  A service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Significantly, at no time during the current appeal has the Veteran been diagnosed with shin splints of either lower extremity or a chronic skin disorder, to include a rash.  [Moreover, without competent evidence of a diagnosed chronic skin disorder or diagnosed bilateral shin splints, the etiology of the claimed disorder need not be addressed.]  

In this regard, the Board acknowledges that the Veteran is competent to describe subjective complaints, such as shin pain and a rash.  However, pain alone, without any impact on function or objectively observable physical manifestation, is not considered a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Furthermore, the Veteran is not competent to diagnose a disability where such requires specialized medical training or knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claims for service connection for a chronic skin disorder and for bilateral shin splints.  There is no doubt to be resolved, and service connection for a chronic skin disorder and for bilateral shin splints is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.  

III.  Increased Ratings - Knees 

The Veteran seeks higher initial evaluations for his knee disabilities.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's knee disabilities are rated as 10 percent under DC 5024 for tenosynovitis.  According to DC 5024, tenosynovitis is rated based on limitation of motion of the affected part (e.g., the Veteran's knees in this case), as with degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024.  Further, DC 5003 (for impairment resulting from degenerative arthritis) provides that, when the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a, DC 5003.  In the absence of limitation of motion, a 20 percent evaluation is granted where X-ray evidence shows involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Id.  

The average normal range of motion of the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  DC 5260 addresses limitation of flexion of the leg.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.

DC 5261 addresses limitation of extension of the leg.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.

Separate ratings may be assigned under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg). VAOPGCPREC 9-2004.

When rating disabilities of the joints, the degree of actual functional impairment must be considered.  Factors such as pain, fatigue, lack of endurance, incoordination, and weakness are evaluated to determine the functional impact on the involved joint, particularly with repeated movements.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, (1995).

Lateral instability and limitation of motion of the knee may be rated separately under DCs 5257 and 5003.  VAOPGCPREC 23-97.  Under DC 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent disability rating is assigned under for severe recurrent subluxation or lateral instability.

At a February 2007 VA examination, the Veteran reported constant bilateral knee pain that was associated with giving way.  Upon examination, the Veteran's gait was within normal limits.  Both knees showed signs of tenderness.  There was no recurrent subluxation, locking pain, joint effusion, or crepitus in either knee.  Flexion was 132 degrees on the right (with pain at 130 degrees) and 138 degrees on the left (with pain at 130 degrees).  Extension was normal bilaterally.  After repetitive testing, flexion in both knees was additionally limited by zero degrees due to pain after use.  Stability testing of the right knee was normal, while stability testing of the left knee was "abnormal with slight instability."  Subsequent medical evidence of record does not reflect treatment for, or complaints of, either of these service-connected disabilities.  

The Veteran's bilateral knee disabilities currently receive separate 10 percent evaluations based on a noncompensable level of limitation of motion.  As this discussion of the medical evidence of record indicates, the Veteran's extension in each knee is normal.  Flexion in his right and left knees was limited at worse to 132 and 138 degrees, respectively.  This does not even warrant a compensable rating for limitation of flexion under DC 5260, as flexion limited to 60 degrees warrants a 0 percent rating.  

Further, the medical evidence of record does not demonstrate-and in fact the Veteran has not asserted that he has had-incapacitating episodes as a result of either of his service-connected knee disabilities.  Accordingly, the next higher rating of 20 percent based on an absence of limitation of motion is not warranted for either knee.  38 C.F.R. § 4.71a, DC 5003.  

The Board has also considered whether a separate compensable rating based on limitation of extension under DC 5261 is warranted for either knee.  VAOPGCPREC 9-2004.  However, as previously noted herein, the Veteran has been found to have normal extension of both of his knees.  Accordingly, a separate compensable rating is not warranted for any limitation of extension of either knee.  38 C.F.R. § 4.71a, DC 5261.  

The disabling effects of pain have been considered in evaluating the Veteran's service-connected knee disabilities, as indicated in the above discussion.  See DeLuca, supra.  The Veteran's complaints of pain during his VA examinations, and the examiner's observations of pain and painful motion, were considered in the level of impairment and loss of function attributed to his disabilities.  The currently-assigned 10 percent ratings based on a noncompensable limitation of motion of each knee adequately compensates the Veteran for the loss of function of each joint upon repeated use.  

In addition, the Board has considered whether the Veteran is entitled to a separate compensable rating under DC 5257.  VAOPGCPREC 23-97.  During the February 2007 VA examination and the October 2011 hearing, the Veteran complained that his knees gave out when walking.  With respect to the left knee, the objective medical evidence showed slight instability in the anterior and posterior cruciate ligaments, the medial and lateral collateral ligaments, and the medial and lateral meniscus.  However, his right knee was found to be stable.  Accordingly, and based on this evidentiary posture, the Board concludes that a separate initial rating of 10 percent, but no higher, is warranted for slight instability of the Veteran's left knee.  Further, in light of the findings of normal stability of his right knee, a separate compensable evaluation based on any instability of that joint is not warranted.  38 C.F.R. § 4.71a, DC 5257.  

The remaining DCs allowing for ratings for the knees are inapplicable.  DC 5256 does not apply, as the medical records do not show any finding of ankylosis in either knee.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 28th edition, p. 86.  DC 5262 for malunion of the tibia and fibula is not relevant, as X-rays show no evidence of this kind of impairment.  DC 5258 also does not apply, as the evidence does not show dislocated semilunar cartilage in either knee.

The Board is sympathetic to the Veteran's complaints of the difficulties he experiences due to his bilateral knee disabilities, and notes that the Veteran genuinely believes that the severity of his left and right knee disabilities merit higher ratings.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the extent of his disabilities, and his views are of no probative value.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the detailed opinions provided by the VA medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

IV.  Additional Considerations

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  The Veteran has not required hospitalization due to these service-connected disabilities.  The Board acknowledges that the Veteran reported in February 2007 that he missed two days of work in the preceding year, and that he testified in October 2011 that he missed two weeks of work in the preceding year.  However, this does not rise to the level of marked interference of employment.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Lastly, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  During the Veteran's October 2011 hearing, the Veteran testified that he had missed about two months of work the previous year because of his service-connected back disability.  However, he stated that he continues to work as a biomedical technician.  Therefore, an inferred TDIU claim has not been raised by the record in this case.


ORDER

Entitlement to service connection for a skin disorder, to include a rash, is denied.

Entitlement to service connection for left shin splints is denied.

Entitlement to service connection for right shin splints is denied.

Entitlement to an initial rating in excess of 10 percent for left knee tendonitis is denied.

Entitlement to a separate initial rating of 10 percent, but no higher, for left knee instability is granted, subject to the regulations governing the award of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for right knee tendonitis is denied.  

REMAND

Bilateral Hearing Loss

The Board notes that the Veteran is service-connected for tinnitus.  Thus, VA has conceded his allegations of noise exposure during service.

A February 2007 VA audiological examination report shows speech recognition ability of 96 percent in both ears and pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
15
LEFT
20
15
15
25
35

The Board acknowledges that the February 2007 VA examination does not establish the presence of a current bilateral hearing disability in either ear under 38 C.F.R. § 3.385.  However, the Board notes that the examination is now five years old and that the 35 decibels shown for 4000 Hz in the left ear is rather close to the 40 decibel trigger.  In addition, the Veteran testified at the October 2011 hearing that his hearing loss has worsened in both ears to the point that he fears he is a candidate for hearing aids.  Also, the Veteran's representative observed during the hearing that it seemed as if the Veteran was trying to read lips. 

Accordingly, the Board concludes that a new VA examination is necessary in order to determine if, in fact, the Veteran has a current hearing loss disability for VA purposes, and whether or not any current hearing loss disability is related to service.  

Right Wrist

STRs establish that the Veteran was treated for a ganglion cyst of the right wrist May 2005.  A follow-up visit one week later noted that this condition was resolving, and that the Veteran was to return in one week if there was no improvement.

The October 2006 medical history report shows that the Veteran reported a cyst on his right wrist.   

When examined by VA in February 2007, the Veteran complained of pain in the right wrist when working with his hand.  This condition had reportedly existed for three years.  The Board notes that the Veteran is right-handed.  No cysts were present upon examination.  Dorsiflexion was to 70 degrees, palmar flexion was to 80 degrees, radial deviation was to 20 degrees, and ulnar deviation was to 45 degrees.  There were no functional limitations after repetitive use.  The examiner did not diagnose a right wrist cyst disability.

A May 2009 private treatment record shows that the Veteran was treated for right wrist pain and swelling of one month's duration.  The diagnoses were "right [illegible] pain" and tendonitis.  The doctor prescribed a wrist brace.  

During the October 2011 hearing, the Veteran testified that he usually self-medicates right wrist pain with ice and a brace.  He stated that he misses "maybe a couple of days [of work] a year" due to pain.  He cited the May 2009 doctor visit as one of those instances where he had to leave work due to pain caused by the ganglion cyst.

The Board acknowledges the Veteran's complaints of continuity of right wrist pain since discharge.  However, it is unclear from the evidence whether the symptoms he complains of are due to a ganglion cyst as opposed to another right wrist disability.  Therefore, another VA examination is warranted.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

Lumbar Strain

The VA compensation examination in February 2007 is also inadequate for purposes of rating the service-connected lumbar strain.  The examiner found no evidence of radiating pain on movement.  However, recent VA treatment records show that the Veteran has complained of pain radiating to his lateral lower extremities.  He has been diagnosed with radiculopathy, left greater than right, and sciatica.  The Board also notes that the Veteran takes Gabapentin for lower extremity neuropathic pain.  

Under 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine Note (1), neurological abnormalities are to be rated separately under the appropriate diagnostic code.

Thus, the medical evidence of record indicates that the Veteran may have neurologic manifestations related to his service-connected back disability.  In addition, the Veteran testified that his back disability has worsened.  Therefore, another VA examination should be provided to determine the current severity of the Veteran's lumbar strain as well as the nature and etiology of any current neurologic abnormalities he may have.  See id.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination to determine the current nature and etiology of any hearing loss found.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner.  A notation should be made in the examination report that this review has taken place.  An audiogram should be conducted that provides findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz numerically reported and of speech recognition scores derived using the Maryland CNC word list.

Following a review of the service and postservice medical records, the examiner should determine whether any currently diagnosed hearing loss is at least as likely as not, i.e. 50 percent or greater probability, related to the Veteran's conceded in-service noise exposure.  

A full and complete rationale for all opinions expressed is required.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Also, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current right wrist disability.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner.  A notation should be made in the examination report that this review has taken place.  All necessary testing, including radiological studies deemed necessary, should be accomplished.  All pertinent symptomatology and findings must be reported in detail.

Following a review of the service and postservice medical records, the examiner should determine whether is at least as likely as not, i.e. 50 percent or greater probability, that any currently diagnosed right wrist disability had its onset in service or otherwise is causally or etiologically related to a disease or injury incurred in active service.  In answering this question, the examiner should address the Veteran's complaints of continuity of right wrist pain since service.
A full and complete rationale for all opinions expressed is required.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. In addition, schedule the Veteran for an appropriate VA examination to determine the nature and extent of his service-connected lumbar strain.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner.  A notation should be made in the examination report that this review has taken place.  All necessary testing, including radiological studies deemed necessary, should be accomplished.  

All pertinent manifestations associated with the service-connected lumbar strain should be annotated in the examination report.  Specifically, the examiner should undertake range of motion studies of the lumbar spine and comment on the degree of disability due to functional losses such as pain, weakness, etc.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  Also, the examiner should discuss the presence or absence of any associated muscle spasm or guarding, abnormal gait, and abnormal spinal contour (such as scoliosis, reversed lordosis, and abnormal kyphosis) of the Veteran's thoracolumbar spine, as well as any ankylosis (favorable and unfavorable) of the Veteran's thoracolumbar spine or of his entire spine.  

The examiner should also address whether there any adverse neurological abnormalities that are the result of the Veteran's service-connected lumbar strain.  If so, the examiner should identify the nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.  

4. Then, readjudicate the claims remaining on appeal-entitlement to service connection for bilateral hearing loss; entitlement to service connection for a right wrist disability; and entitlement to an initial rating in excess of 10 percent for the service-connected lumbar strain.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


